                                              Case 2:21-cv-00105-AC Document 20 Filed 07/23/21 Page 1 of 2


                                 1
                                 2
                                 3
                                 4
                                 5
                                 6
                                 7
                                                                UNITED STATES DISTRICT COURT
                                 8
                                 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

                                 10
                                 11   VALERIE BROOKS, individually and on         CASE NO.: 2:21-cv-00105-AC
                                      behalf of all others similarly situated,
                                 12                                               [PROPOSED] ORDER GRANTING JOINT
                                                        Plaintiff,                STIPULATION TO EXTEND TIME TO
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137




                                             v.                                   EXTEND TIME FOR PLAINTIFF TO FILE
 WILSHIRE LAW FIRM, PLC




                                                                                  A MOTION TO STRIKE AFFIRMATIVE
                                 14                                               DEFENSES

                                 15   LAND OCEAN, INC. a California               [L.R. 144 (A)]
                                      corporation; and DOES 1 to 10, inclusive,
                                 16
                                                           Defendants.
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                      [PROPOSED] ORDER GRANTINT JOINT STIPULATION TO EXTEND TIME FOR PLAINTIFF TO FILE A
                                                          MOTION TO STRIKE AFFIRMATIVE DEFENSES
                                              Case 2:21-cv-00105-AC Document 20 Filed 07/23/21 Page 2 of 2

                                             As a result of the Parties’ Stipulation and good cause appearing therefor, the Court hereby
                                 1
                                      GRANTS the Parties’ Stipulation and ORDERS that Plaintiff shall have an extension of twenty-
                                 2
                                      one (21) days, to July 23, 2021, in which to file a Motion to Strike Affirmative Defenses.
                                 3
                                             IT IS SO ORDERED
                                 4
                                 5    DATED: July 22, 2021
                                 6
                                 7
                                 8
                                 9
                                 10
                                 11
                                 12
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                      [PROPOSED] ORDER GRANTINT JOINT STIPULATION TO EXTEND TIME FOR PLAINTIFF TO FILE A
                                                          MOTION TO STRIKE AFFIRMATIVE DEFENSES
